Citation Nr: 1611758	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for renal disease, to include as due to herbicide exposure or as secondary to hypertension.

2.  Entitlement to service connection for cervical fusion at C5-C6 ("neck disability").

3.  Entitlement to service connection for cataracts, to include as due to herbicide exposure.

4.  Entitlement to service connection for melanoma of the forearms, to include as due to herbicide exposure.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine ("low back disability") prior to March 1, 2012, and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 rating decision, the RO increased the rating for the Veteran's service-connected low back disability to 20 percent.  In a January 2013 rating decision, it increased the rating for that disability to 40 percent effective March 1, 2012.  However, as those increases did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Board remanded the current issues to afford the Veteran a requested hearing.  In June 2015, he testified at a Travel Board hearing before      the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding the Veteran's claim for service connection for melanoma, his treatment records document various skin diagnoses, some during and some prior to the claim period, including transient acantholytic dermatosis, melanoma, basal cell carcinoma, squamous cell carcinoma, and solar lentigos.  The Veteran was afforded a VA skin examination in April 2011 VA, but the examiner merely acknowledged an in-service diagnosis of transient acantholytic dermatosis, evaluated several scars associated   with prior punch biopsies, and noted that the Veteran's in-service skin condition had resolved.  However, as the Veteran has asserted that his various skin conditions were caused by prolonged in-service sun exposure or his conceded exposure to herbicides in the Republic of Vietnam, as transient acantholytic dermatosis was noted to be secondary to sun exposure when it was diagnosed in August 1978, and as the Veteran has asserted that his in-service skin condition was a precursor to the malignant skin lesions that later developed, the Board finds that an additional VA examination that identifies any ongoing skin conditions and includes a medical opinion is necessary prior to adjudication of the claim.

The Veteran has also asserted that he contracted cataracts as a result of in-service exposure to the sun and/or herbicides.  The record reflects that he was diagnosed with bilateral cataracts in approximately December 2002, and includes a June 2008 letter from the ophthalmologist who subsequently removed them stating that they were caused by prolonged sun exposure.  In view of the foregoing, the Board finds that the Veteran should be afforded an initial VA eye examination and a medical opinion that addresses the theories of entitlement he has raised.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Similarly, the Board finds that an initial VA examination is warranted with regard to the claim for service connection for a neck disability, as the Veteran has asserted that his currently diagnosed cervical spine condition began with in-service neck pain resulting from a head injury and the hard landings he experienced while serving as a flight navigator during combat missions in Vietnam in the 1960s,       with problems continuing since then.  Id.

Turning to the claim for an increased rating for a low back disability, the Veteran stated during his June 2015 hearing that the condition of his lumbar spine and his ability to walk were getting worse.  As he was last afforded a VA examination in May 2012 and treatment records dating since that time are not of record, remand for an additional VA back examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, regarding service connection for a kidney condition, an April 2011 VA examiner noted a slightly elevated creatinine level, but found that the Veteran did not currently have a renal condition.  However, the evidence of record reflects past treatment for several kidney conditions, including a kidney stone, and a January 2012 CT scan documents a nonobstructive nephrolith in the Veteran's right kidney.  Given those findings, and as treatment records dating since 2012 are not associated with the claims file, the Board finds that remand is required to obtain more recent treatment records prior to adjudication of that claim.  

More recent treatment records related to the other issues on appeal should also be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private providers who have treated him since 2012 for the conditions on appeal.  After securing any necessary releases, request any relevant records identified.  If any 
requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA back examination  to determine the current severity of his low back disability.  The claims file should be made available to and be reviewed by the examiner.  All tests and studies deemed necessary should be conducted, including range of motion testing and neurological evaluation.  In addition, the examiner should address whether the Veteran suffers from incapacitating episodes of disc disease requiring treatment by a physician and bed rest prescribed by a physician.  If so, the examiner should indicate the frequency and duration of the episodes during the past year.

3.  Schedule the Veteran for a VA neck examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability arose during service or is otherwise related to service, to include his credible reports of events in the 1960s that included hard landings in aircraft during combat missions in Vietnam and an incident during which a metal grate fell on his head when he was boarding an aircraft.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Schedule the Veteran for a VA eye examination.  The claims file should be made available to and be reviewed by the examiner.  The examiner should complete all tests and studies deemed necessary, and should clearly list all current eye disabilities diagnosed on examination. 

As to each eye disability identified, if the condition is a refractive error of the eye, the examiner should so state.  The examiner should then offer an opinion as to whether each identified eye disability (including the cataract previously removed from each eye) is at least as likely as not (50 percent probability or greater) related to service, to include prolonged in-service sun exposure or conceded exposure to herbicides.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

5.  Schedule the Veteran for a VA skin examination.  The examiner should complete all tests and studies deemed necessary, and should clearly list all current skin disabilities diagnosed on examination. 

The examiner should then offer an opinion as to whether each skin disability identified (including the squamous cell carcinoma excised from the Veteran's chest in April 1997, the melanoma excised from his forearm in 2001, and the solar lentigo and basal cell carcinoma identified 

on his chest and back, respectively, in July 2008) is at least as likely as not (50 percent probability or greater) related to service, to include prolonged in-service sun exposure or conceded exposure to herbicides.  In issuing the opinion, the examiner should discuss the significance, if any, of the transient acantholytic dermatosis that was diagnosed in August 1978 and characterized as secondary to sun exposure.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




